KELLY moved for a mandamus to compel the register to receive and register a plat and certificate of survey made for him in Montgomery county, on the 13th April, 1805, by virtue of an entry in Fayette, on the 4th of February, 1783. Bourbon was taken out of Fayette 1st May, 1786 ; Clarkeout of Fayette and Bourbon on the 1st February, 1793 ; and Montgomery out of Clarke on the 1st of March, 1797.
Kelly proved “ that he lived in Fayette from 1783-4 until 1788 or 1789, and removed to Montgomery county in January, 1797, and lived there ever since.
The register certified, for cause of his refusal, that the survey was made after the time limited by law for surveying had expired.
Peremptory mandamus awarded.